Title: To George Washington from Timothy Pickering, 2 November 1795
From: Pickering, Timothy
To: Washington, George


          
            
              Sir,
              Department of State Novr 2. 1795.
            
            I have the honour to lay before you the form of a pardon for Mitchell & Vigol, insurgents, for your signature.
            The petition inclosed for their pardon was received after you had decided to grant it.
            Some letters from Mr FitzSimons, & from me to Mr Deas are also inclosed for your information.
            I will wait on you to-morrow morning upon these subjects; and am most respectfully Sir Your obt servt
            
              Timothy Pickering
            
          
          
            The letter to Mr Pinckney is added to the list.
          
        